Citation Nr: 1419931	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-21 898	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1959 to February 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Milwaukee, Wisconsin, Pension Management Center of the Department of Veterans Affairs (VA).  

The Veteran's statements in August 2010 and October 2011 may be construed as raising the issues of entitlement to service connection for heart disease and chronic obstructive pulmonary disease as a result of asbestos exposure and for prostate cancer as a result of ionizing radiation exposure.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran did not serve during a period of war.


CONCLUSION OF LAW

The legal criteria for entitlement to nonservice-connected disability pension benefits are not met.  38 U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, as the present claim is denied as a matter of law, these notice and assistance provisions are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the claim.  See, e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

In this case, the Veteran contends that he is entitled to nonservice-connected disability pension benefits due to the severity of his heart, chronic obstructive pulmonary disease (COPD), and prostate cancer.  In his July 2011 VA Form 9, he reported that he had served aboard ship for four years, but that he had not set foot on land in Vietnam.  In support of his claim, he provided medical evidence including a private medical statement noting that he was disabled due to advanced stage IV COPD and coronary artery disease status post bypass surgery.  

Nonservice-connected disability pension benefits are generally available for qualifying veterans who served during a period of war .  See 38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.3 (2013).  A veteran is entitled to such benefits if he or she served for 90 days or more during a period of war; served during a period of war and was discharged from service due to a service-connected disability; served for a period of 90 consecutive days which began or ended during a period of war; or served for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j).  

The Vietnam war period is from February 28, 1961, to May 7, 1975, for those who served in Vietnam, and from August 5, 1964, to May 7, 1975, for those who did not serve in Vietnam.  38 C.F.R. § 3.2(f) (2013).  

Based upon the evidence of record, the Board finds the Veteran did not serve during a period of war.  Service records show that he was separated from active service in February 1963.  There is no indication that he served in the Republic of Vietnam.  In fact, he has denied having set foot on land in Vietnam.  The Board acknowledges that the medical evidence demonstrates he is presently disabled; however, he is not legally entitled to nonservice-connected disability pension benefits.  As the requirements for entitlement are not met, the claim lacks legal merit and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to nonservice-connected disability pension benefits is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


